UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-6408



In Re:   TONY OSIAS,

                                                         Petitioner.



                On Petition for Writ of Mandamus.
                    (CR-94-111-35-M, CA-98-50-V)


Submitted:   April 27, 1999                 Decided:   May 26, 1999


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges


Petition denied by unpublished per curiam opinion.


Tony Osias, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Osias has filed a petition for a writ of mandamus in this

court to compel the district court to expedite its consideration of

his motion filed under 28 U.S.C. § 2255 (West 1994 & Supp. 1998).

The granting of a writ of mandamus is a drastic remedy to be used

in extraordinary circumstances. See In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).   A petitioner must show that he has a clear right

to the relief sought, that the respondent has a clear duty to per-

form the act requested by petitioner, and that there is no other

adequate remedy available.   See In re First Fed. Sav. & Loan Ass'n,

860 F.2d 135, 138 (4th Cir. 1988).

     Osias has failed to make the requisite showing for such ex-

traordinary relief.   Our review of the district court docket sheet

discloses that there has been significant action in the case in the

past six months, and therefore there has been no undue delay in the

consideration of Osias’s § 2255 motion.   Although we grant Osias’s

motion to proceed in forma pauperis, we deny his petition for a

writ of mandamus. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                 2